DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Non-Final Office Action and first action on the merits for the application filed on 3/14/2022.  Claim 1 is pending and addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites, “A method implemented by a server including a processor for executing instructions stored in a memory for advertisement determination and placement over a network for a slot on a web page, the method comprising: making a determination, by the processor and over the network, that a user has visited a web page associated with a publisher; making an advertisement request, by the processor, from a browser associated with the web page; transmitting the advertisement request, by the processor, to a plurality of demand partner platforms coupled to the server,  wherein the plurality of demand partner platforms serve as a plurality of electronic market places for generating bids; receiving a plurality of bids on the advertisement request from the plurality of demand partner platforms serving as the plurality of electronic market places; and transmitting the plurality of bids to an advertisement server of the publisher, to enable the publisher to select a bid.” 
Step 2A, Prong 1:  These limitations are drafted in a method and these limitations, except for the italicized portions, under their broadest reasonable interpretations recite certain methods of organizing human activity.  The claimed invention makes a determination, makes an advertisement request, transmits the advertisement request, receives a plurality of bids, and transmits the plurality of bides, which are marketing and sale activities and behaviors. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a server”, “a processor”, “a browser”, and “a network”. These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The specification does not provide any indication that “a server”, “a processor”, “a browser”, and “a network” are anything other than generic, off-the-shelf computer components. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knapp (P. G. Pub. No. 2008/0162329). 

Regarding claim 1, Knapp teaches
a method implemented by a server including a processor for executing instructions stored in a memory (Fig. 1 Server 120 and Network 152, and [0009])
for advertisement determination and placement over a network for a slot on a web page, the method comprising ([0004] "The subject matter described herein relates to systems, methods, and articles including computer-readable media to enable an auction ( e.g., bidding) for presenting ads for each impression as the impression (e.g., a web page) is served and/or rendered."):
making a determination, by the processor and over the network, that a user has visited a web page associated with a publisher ([0025] "The cookie information may include any information known to the advertiser about the computer 110 or browser 115, such as ads already shown to the user of browser 115, whether a user clicked on any of those ads or completed a sale as a result of being shown one of those ads, websites (affiliated with server 130) that the user has visited or made a corresponding purchase, and the like." See also [0026].);
making an advertisement request, by the processor, from a browser associated with the web page ([0027] "FIG. 2 depicts a method 200 for presenting ads based on bids. Referring to FIGS. 1 and 2, browser 115 requests a web page from server 120 (block 210). At 220, server 120 may respond to the request by providing to browser 115a web page 125b and a script 129, embedded within web page 125b by script generator 127." [0028] "At 230, when web page 125b and script 129 are received at browser 115, script 129 polls one or more servers 130 and 140 to solicit bids for presenting ads associated web page 125b.");
transmitting the advertisement request, by the processor, to a plurality of demand partner platforms coupled to the server, 
wherein the plurality of demand partner platforms serve as a plurality of electronic market places for generating bids ([0028] "At 230, when web page 125b and script 129 are received at browser 115, script 129 polls one or more servers [demand partner platforms] 130 and 140 to solicit bids for presenting ads associated web page 125b. The script 129 may send one or more messages to poll servers 130 and 140. To enable servers 130 and 140 to assess whether to bid on the impression ( e.g., presenting an ad in connection with web page 125b ), the messages to servers 130 and 140 may include ( or provide access to) one or more of the following: a minimum bid amount, the identity of server 120 [coupled to the server], the exact page or web site onto which the ad might be served, and context information representative of the user of browser 115 ( e.g., identity, demographic information, past interactions with server 120 or other affiliated servers, and past purchases with other affiliated servers known to server 120 at the time it generated script 129). The servers 130 and 140 may then provide bids to script 129 [the servers serve as electronic market places for generating bids since each server provides a bid.");
receiving a plurality of bids on the advertisement request from the plurality of demand partner platforms serving as the plurality of electronic market places; and
transmitting the plurality of bids to an advertisement server of the publisher, to enable the publisher to select a bid ([0028] "The servers 130 and 140 may then provide bids to script 129. As described above, the bids may be in any form that expresses an interest in presenting an ad. For example, the bid may take one or more of the following forms: a yes indication to present an ad, a no indication rejecting the bid from script 129, and a value in response to the bid message from script 129." [0029] "At 240, script 129 evaluates any bids 135 and 145 received from servers 130 and 140, as well as the bid for the so-called default ad provided by server 120 and/or script 129. For example, the default bid may be 1 cent, bid 135 may be 2 cents, and bid 145 may be 3 cents. In this example, script 129 evaluates the three bids and selects server 140 and ad 147. Although the previous example describes evaluating three bids, more or fewer bids may be evaluated as well." Paragraph [0035] explains that the server 120 is the publisher server.  So the bids are transmitted to the publisher and the publisher selects a bid. See also [0037].).
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Umeda (WO 2013/148291) discusses presenting an ad spot to an action with demand side platform and invites bids for presenting an advertisement in the ad spot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622